On October 11, 1991, the Defendant was sentenced to ten (10) years for Criminal Mischief, Unauthorized use of a Motor Vehicle; and the defendant shall be Ineligible for Parole.
On April 24,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Cynthia Brooks, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed by Judge Davis shall be amended by striking the ineligible provision. However, the rest of the sentence shall remain the same as originally imposed.
The reasons for the decision are (1) no person was physically harmed or threatened; and (2) the amendment will bring the sentence more in line with other sentences imposed for a similar offense.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, Hon. G. Todd Baugh, Judges
*7The Sentence Review Board wishes to thank Cynthia Brooks, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.